DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 2, 4-11, 13-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-19 of U.S. Patent No. 10,986,566. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant application 
Parent Patent no. 10,986,566
1. A method, comprising: transmitting, by a user equipment, user equipment information associated with a communication of the user equipment, to permit a base station to select a first bandwidth part or a second bandwidth part, wherein the user equipment information includes one or more transition conditions that provide a criterion for use in anticipating a change in operational needs of the user equipment; receiving, by the user equipment, an instruction to monitor the first bandwidth part or the second bandwidth part, wherein the instruction is selected based on the user equipment information; and monitoring, by the user equipment and based on the instruction, the first bandwidth part or the second bandwidth part.

8. The method of claim 1, wherein the user equipment information is associated with at least one of: an operation of the user equipment, a communication of the user equipment, an application of the user equipment, or a setting of the user equipment.
13. A user equipment comprising: one or more processors configured to: transmit user equipment information, associated with a first communication of the user equipment, to permit a base station to select a first bandwidth part, a second bandwidth part, or a third bandwidth part, wherein the user equipment is configured to communicate by the first bandwidth part, the second bandwidth part, and the third bandwidth part, wherein the user equipment information includes: first user equipment information associated with the first communication, second user equipment information associated with a second communication of the user equipment, and a transition condition to transition from the first communication to the second communication; receive, from the base station, a first instruction to monitor the first bandwidth part, the second bandwidth part, or the third bandwidth part, wherein the first instruction is selected based on the first user equipment information; monitor, based on the first instruction, the first bandwidth part, the second bandwidth part, or the third bandwidth part; receive, from the base station and based on determining that the transition condition is satisfied, a second instruction to monitor the first bandwidth part, the second bandwidth part, or the third bandwidth part, wherein the second instruction is different from the first instruction; and monitor, based on the second instruction, the first bandwidth part, the second bandwidth part, or the third bandwidth part.
2. The method of claim 1, wherein the user equipment information includes a time period for the base station to select the first bandwidth part or the second bandwidth part.
18. The user equipment of claim 15, wherein the first user equipment information is to be used to select the first bandwidth part, the second bandwidth part, or the third bandwidth part during a time period and is not to be used to select the first bandwidth part, the second bandwidth part, or the third bandwidth part after the time period.
4. The method of claim 1, wherein the first bandwidth part is associated with a first network slice instance of a network and the second bandwidth part is related to a second network slice instance of the network.
15. The user equipment of claim 13, wherein the first bandwidth part is associated with a first network slice instance of a network, the second bandwidth part is associated with a second network slice instance of the network, and the third bandwidth part is associated with a third network slice instance of the network.
5. The method of claim 1, wherein the one or more transition conditions include an expiration of a time interval associated with a communication.
16. The user equipment of claim 15, wherein the transition condition is an expiration of a time interval.

6. The method of claim 1, wherein the one or more transition conditions include a transition condition that defines a transition from a first communication associated with a data burst to a second communication associated with an idle period.
17. The user equipment of claim 15, wherein the first communication is a data burst and the second communication is an idle period.

7. The method of claim 1, wherein the user equipment information is transmitted via radio resource control (RRC) signaling or via a media access control (MAC) control element.
19. The non-transitory computer-readable medium of claim 8, wherein the first and second user equipment information are transmitted via radio resource control (RRC) signaling or via a media access control (MAC) control element.


As to claim 9, 10, 13, 14 and 11, the claims respectively double patent rejected as applied above to claims 1, 2, 4, 6 and 7 respectively of the instant application by claims 13, 18, 15, 17 and 19 respectively by parent patent no. 10,986,566


As to claims 15, 16, 19, 20 and 17, the claims respectively double patent rejected as applied above to claims 1, 2, 4, 6 and 7 respectively of the instant application by claims 13, 18, 15, 17 and 19 respectively by parent patent no. 10,986,566

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, application no. 2019/0229986, hereinafter known as Chen in view of Lee et al, application no. 2018/0332604, hereinafter known as Lee.

As to claim 1, Chen discloses a method, comprising: transmitting, by a user equipment, user equipment information associated with a communication of the user equipment, to permit a base station to select a first bandwidth part or a second bandwidth part (Chen, figure 9, [0121]-[0122], receiving information from UE to allocate bandwidth accordingly), receiving, by the user equipment, an instruction to monitor the first bandwidth part or the second bandwidth part, wherein the instruction is selected based on the user equipment information (Chen, [0125], plural bandwidth are allocated to UE for communications, [0130]-[0132], listening for messages accordingly); and monitoring, by the user equipment and based on the instruction, the first bandwidth part or the second bandwidth part (Chen, [0130]-[0132], base station sends first bandwidth message to UE that UE in turn uses to listen for and receive a second message). Chen does not expressly disclose however Lee discloses wherein the user equipment information includes one or more transition conditions that provide a criterion for use in anticipating a change in operational needs of the user equipment (Lee,[0045]-[0050], UE sending plural information to network including buffer status which is indication of amount of traffic at the UE and other traffic information to the base station, the information is used by the base station to allocate bandwidth to UE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to include the limitations wherein the user equipment information includes one or more transition conditions that provide a criterion for use in anticipating a change in operational needs of the user equipment as taught by Lee.  User equipments  send plural information to the network or base station as known in the to enable the network or base station to make proper decision to allocate resources to the UE while using network resources efficiently providing a desired Quality of Service. 

As to claim 2, Chen discloses wherein the user equipment information includes a time period for the base station to select the first bandwidth part or the second bandwidth part (Chen, figure 7-9, the resources are dividing and limited to particular frequency and time; [0120]-[0128], indication is provided to UE in the first bandwidth in particular time and frequency to use the first bandwidth and then instead monitor second bandwidth). 

As to claim 8, Chen and Lee disclose the method of claim 1. Chen does not disclose however Lee discloses wherein the user equipment information is associated with at least one of: an operation of the user equipment, a communication of the user equipment, an application of the user equipment, or a setting of the user equipment (Lee,[0045]-[0050], UE sending plural information to network including buffer status which is indication of amount of traffic at the UE and other traffic information to the base station, the information is used by the base station to allocate bandwidth to UE. Buffer or traffic being the communication of the user equipment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to include the limitations of wherein the user equipment information is associated with at least one of: an operation of the user equipment, a communication of the user equipment, an application of the user equipment, or a setting of the user equipment as taught by Lee.  User equipments  send plural information to the network or base station as known in the to enable the network or base station to make proper decision to allocate resources to the UE while using network resources efficiently providing a desired Quality of Service. 

As to claims 9 and 10, the claims as rejected respectively as applied to claims 1 and 2 above by Chen in view of Lee. 

As to claims 15 and 16, the claims as rejected respectively as applied to claims 1 and 2 above by Chen in view of Lee. 

Claims 3-5, 7, 11-13 and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee and further in view of Zeng et al, application no. 2018/0376414, hereinafter known as Zeng. 

As to claim 3, Chen and Lee disclose the method of claim 1. Chen and Lee do not disclose however Zeng discloses determining, by the user equipment and based on characteristics associated with a data transfer, the user equipment information, wherein the characteristics associated with the data transfer are obtained from: a modem of the user equipment, or a codec associated with an application of the user equipment (Zeng, [0083]-[0088], Data characteristic for data transfer include data format requirements (codec associated with application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Lee to include the limitations of determining, by the user equipment and based on characteristics associated with a data transfer, the user equipment information, wherein the characteristics associated with the data transfer are obtained from: a modem of the user equipment, or a codec associated with an application of the user equipment as taught by Zeng.  Cellular communication systems comprise multiple protocols in use at the same time and user equipment in the art required per communication standards to be able to use plural protocols as needed depending on which connection is available. 

As to claim 4, Chen and Lee disclose the method of claim 1. Chen discloses allocating network bandwidth partitions to UE for communication (figure 9).  Chen and Lee do not expressly disclose bandwidth are associated with network slice however Zeng dicloses wherein the first bandwidth part is associated with a first network slice instance of a network and the second bandwidth part is related to a second network slice instance of the network (Zeng, Figure 3-5, allocating network slices including bandwidth information ([0130]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Lee to include the limitations of wherein the first bandwidth part is associated with a first network slice instance of a network and the second bandwidth part is related to a second network slice instance of the network as taught by Zeng.  Network slice allocation provides network resources to devices operating in plural type of network depending availability, including\5G or eMBB (Zeng, [0003]). 

As to claim 5, Chen and Lee disclose the method of claim 1. Chen and Lee do not disclose however Zeng wherein the one or more transition conditions include an expiration of a time interval associated with a communication (Zeng, [0131]-[0133], transition to another bandwidth from another RAN when use of service is time period limited).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Lee to include the limitations of wherein the one or more transition conditions include an expiration of a time interval associated with a communication taught by Zeng.  A device my transition from one network connection resources to another for a particular time period to adjust to dynamic network environment conditions.

As to claim 7, Chen and Lee disclose the method of claim 1. Chen and Lee do not expressly disclose however Zeng dicloses wherein the user equipment information is transmitted via radio resource control (RRC) signaling or via a media access control (MAC) control element (Zeng, [0151], RRC communication to associate with a network during synchronization and establishing communication while providing UE information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Lee to include the limitations of wherein the user equipment information is transmitted via radio resource control (RRC) signaling or via a media access control (MAC) control element as taught by Zeng.  Use of control channel such as RRC is known by device in the network to share network to share formation to set communications.

As to claims 12, 13 and 11, the claims as rejected respectively as applied to claims 3, 4 and 7 above by Chen in view of Lee and further in view of Zeng. 

As to claims 18, 19 and 17, the claims as rejected respectively as applied to claims 3, 4 and 7 above by Chen in view of Lee and further in view of Zeng.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee and further in view of Babaei et al, application no. 2018/0368107, hereinafter known as Babaci. 

As to claim 6, Chen and Lee disclose the method of claim 1. Chen and Lee do not disclose however Babaei discloses wherein the one or more transition conditions include a transition condition that defines a transition from a first communication associated with a data burst to a second communication associated with an idle period (Babaei, [0186]-[0188], Transitioning form idle state to send burst data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Lee to include the limitations of wherein the one or more transition conditions include a transition condition that defines a transition from a first communication associated with a data burst to a second communication associated with an idle period as taught by Babaei.  User Equipment customarily enter idle state to preserve energy resource but enter awake mode to send burst traffic that is generated for example by an application that user activates as needed.

As to claims 14 and 20, the claims are each rejected as applied to claim 6 above by Chen in view of Lee and further in view of Babaei.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                           
October 21, 2022